UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7705


ROBERT H. JOHNSON,

                     Plaintiff - Appellant,

              v.

JEANETTE IVALEE POTTER BURCHETT JOHNSON; GARY POTTER;
ROBERT BROWN; GERALD MILLER; TIM SWINNEY TAYLOR; CORY
RODREGUIEZ; ROSALEE POTTER; BOBBY TAYLOR; TERRY
WILLINGTON; ZACKERY COX; SHAWN C. WHITE; DOVIE CANTER
EVANS; LEVI HICKS; MICKI WESLEY; MICHAEL WHITEHARE; MICHAEL
LAIRD, JR.; MICHAEL LAIRD, SR.; CAROLYN CANTER; KATHERINE
CANTER; MICHAEL BRASSFIELD; DANIEL KLINEDINST; JEFFREY
WARREN; ROBERT ARWOOD; JOHN GREENE; DAVID SHORT; JEREMY
SCISM; DERRICK SCISM; JOHN WALLACE; BRANDON HICKS; CHRIS
SCISM; JEREMY PADDELLO; JODY GILMORE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Frank D. Whitney, Chief District Judge. (5:15-cv-00084-FDW)


Submitted: January 21, 2020                                    Decided: January 24, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Robert H. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Robert H. Johnson seeks to appeal the district court’s order dismissing without

prejudice Johnson’s 42 U.S.C. § 1983 (2018) action. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on August 28, 2015. The notice

of appeal was filed on November 5, 2019. * Because Johnson failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                              3